706 S.E.2d 256 (2011)
NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY
v.
Jaime MARTINSON, Administratrix of the Estate of John Gilbert Martinson.
No. 27P11.
Supreme Court of North Carolina.
March 10, 2011.
Michael A. DeMayo, Charlotte, for Martinson, Jamie.
William C. Robinson, Charlotte, for Nationwide Mutual Insurance Company.
K. Edward Greene, Raleigh, for Martinson, Jamie.

ORDER
Upon consideration of the petition filed on the 14th of January 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."